










PURCHASE AND SALE AGREEMENT










PRINCIPAL LIFE INSURANCE COMPANY (“Seller”) with an address of 801 Grand Avenue,
Des Moines, Iowa 50392, is the sole legal owner and holder of the loan evidenced
by the documents described in Schedule 1 to Exhibit E attached to and
incorporated herein (the “Loan”) and hereby agrees to assign and transfer the
Loan to DOLLAR GENERAL CORPORATION (“Purchaser”) with an address of 100 Mission
Ridge, Goodlettsville, TN 37072, upon the terms and conditions hereafter set
forth in this Purchase and Sale Agreement (the “Agreement”).  Upon its
acceptance of the terms of this Agreement and subject to the terms herein,
Purchaser shall be obligated to purchase the Loan from Seller and Seller shall
be obligated to sell the Loan to Purchaser as provided herein.  




1.

The purchase of the Loan will be accomplished pursuant to the assignment
documents in form attached hereto as Exhibits B-F (the “Assignment Documents”).
  Under the Assignment, Seller will assign and transfer to Purchaser, without
representations, recourse or warranty (except as provided herein) the Loan and
Seller’s rights and obligations under the documents evidencing such Loan,
including any mortgage, deed of trust, deed to secure debt, promissory note(s),
assignment(s) of rents and leases, guaranty(s), indemnification agreements and
financing statements.  At Closing, Seller will certify, as true and correct, the
amount of the then outstanding principal balance and accrued and unpaid interest
due on the Loan based upon the amortization schedule attached hereto as Exhibit
A, which amount shall be the Purchase Price payable under paragraph 3 below.




2.

The purchase of the Loan shall be accomplished on the Closing Date (as defined
below) by Purchaser paying the purchase price to Seller by wire transfer and
Seller delivering the Loan Documents (as hereinafter defined) to Purchaser along
with the Assignment Documents.  Purchaser shall record the Assignment Documents
at Purchaser's expense.  Seller will assign the title insurance policy
originally issued to Seller in connection with the closing of the Loan to
Purchaser (at Purchaser’s cost, if any) upon the conditions that:  (i) Seller’s
transfer of such title insurance policy shall be without any representations,
recourse and warranties; and (ii) Purchaser, its successors and assigns will
look only to the title insurance policy for any defects in the title.   Any
other title insurance required by Purchaser shall be secured by Purchaser at its
cost.   




3.

Purchaser agrees to purchase the Loan at a purchase price equal to the sum of
(a) the existing loan balance on the Closing Date, without payment of any
premium above the loan balance, plus (b) accrued and unpaid interest as of the
Closing Date, as certified to Purchaser pursuant to paragraph 1 above (the
"Purchase Price").  In addition to the Purchase Price, Purchaser agrees to pay
Seller a processing fee on the Closing Date in the amount of $50,000.  Seller
shall be entitled to all payments due and payable under the Loan Documents up to
and including the Closing Date.   Purchaser will be entitled to receive all
payments due and payable under the Loan Documents after the Closing Date.  




4.

Purchaser shall purchase the Loan on or before May 30, 2003, unless such time is
extended by mutual agreement of Seller and Purchaser (such date, as the same may
be so extended, the “Closing Date”).




5.

A.  Seller represents and warrants as follows:  (a) The documents listed on
Schedule 1 to Exhibit E hereto are all of the documents evidencing the Loan,
together with any and all amendments, supplements or modifications thereof or
thereto; (b) It has not waived any rights under any of the Loan Documents and it
has not released any security for or guaranty of the Loan; (c) It is, as of the
date hereof, and, as of the Closing Date, will be the sole holder and legal
owner of the Loan and the Loan Documents and that the notes evidencing the Loan
are not subject to any prior assignment; (d) Seller has all requisite power and
authority to execute and deliver and to perform all of its obligations under
this Agreement and all other instruments and documents to be executed and
delivered by Seller in connection with this Agreement; and (e) This Agreement
is, and the other instruments and documents to be executed and delivered in
connection with or pursuant to this Agreement, when executed and delivered, will
be the legal, valid and binding obligations of Seller, enforceable against
Seller in accordance with their respective terms, except to the extent the same
may be limited by applicable bankruptcy, reorganization, insolvency, fraudulent
conveyance and similar laws affecting creditors’ rights generally and except to
the extent availability of certain remedies may be limited by applicable
principles of equity.




B.  Purchaser represents and warrants as follows:  (a) Purchaser has all
requisite power and authority to execute and deliver and to perform all of its
obligations under this Agreement and all other instruments and documents to be
executed and delivered by Purchaser in connection with this Agreement; and (b)
This Agreement is, and the other instruments and documents to be executed and
delivered in connection with or pursuant to this Agreement, when executed and
delivered, will be the legal, valid and binding obligations of Purchaser,
enforceable against Purchaser in accordance with their respective terms, except
to the extent the same may be limited by applicable bankruptcy, reorganization,
insolvency, fraudulent conveyance and similar laws affecting creditors’ rights
generally and except to the extent availability of certain remedies may be
limited by applicable principles of equity.




C. The representations and warranties set forth in this paragraph 5 shall
survive the closing of the transactions contemplated by this Agreement.




6.

At Closing Seller will deliver true, complete and correct originals of the Loan
Documents which Seller received when the Loan was closed.  Purchaser agrees
that, except as set forth in paragraph 5 of this Agreement, Seller has made no
other representations or warranties regarding the Loan Documents or the
accuracy, sufficiency or completeness of the Loan Documents.  Purchaser agrees
that, except to the extent covered by any representation or warranty set forth
herein,  any reliance it places upon the Loan Documents shall be at Purchaser’s
own risk and that Seller shall have absolutely no liability to Purchaser, its
successors, its assigns, or any other party as the result of any reliance
thereupon by Purchaser other than for breach of any such representation or
warranty.




7.

Upon Closing, Seller will notify the borrower, using a notice in the form of
Exhibit F, that the Loan has been purchased by Purchaser and that Purchaser has
succeeded to Seller’s interest under the Loan Documents.




8.

After Closing, Purchaser shall be bound to honor any requirement previously
applicable to Seller under the Loan Documents, including any waivers of tax
and/or insurance escrows made by Seller and any licenses to collect rentals
granted by Seller, if any.  Seller hereby indemnifies and agrees to hold
harmless Purchaser from and against any and all costs, expenses, suits, claims,
obligations or liabilities related to Seller's administration of the Loan prior
to the Closing Date whether arising in contract, tort, under common law,
statute, regulation or otherwise ("Seller's Lender Liability"), including,
without limitation, any and all reasonable attorneys’ fees and court costs that
the Purchaser incurs or may incur arising out of Seller's Lender Liability.
Notwithstanding the foregoing, Seller's Lender Liability shall exclude any
liability arising out of the sale of the Loan as contemplated hereby and actions
taken in connection herewith or pursuant hereto.  Purchaser hereby indemnifies
and agrees to hold harmless Seller from and against any and all costs, expenses,
suits, claims, obligations or liabilities relating to Purchaser's administration
of the Loan after the Closing Date whether arising in contract, tort, under
common law, statute, regulation or otherwise ("Purchaser's Lender Liability"),
including, without limitation, any and all reasonable attorneys’ fees and court
costs, that the Seller incurs or may incur arising out of Purchaser's Lender
Liability, after the Closing Date in connection with the Loan.  Purchaser's
Lender Liability shall also include any liability arising out of the sale of the
Loan as contemplated hereby and actions taken in connection herewith or pursuant
hereto.  The provisions of this paragraph 8 shall survive the Closing of the
transactions contemplated by this Agreement.




9.

If the Loan is prepaid in full pursuant to its terms before Closing, all of
Seller’s obligations under this Agreement shall terminate, Seller shall retain
any premium payable as the result of such prepayment and neither Seller nor
Purchaser shall have any further liability or obligation to the other hereunder.
 




10.

Except as provided herein, Purchaser and Seller shall each be responsible for
payment of their own costs and expenses (including legal fees) incurred in
connection with the purchase of the Loan.  Notwithstanding the forgoing,
Purchaser shall pay all governmental, documentary and transfer fees, recording
costs, title insurance premiums and any other closing costs.




11.

At Closing, Seller shall remit to Purchaser the original Loan Documents and
Phase I environmental and structural inspections (if any).   Purchaser
acknowledges and agrees that any such Phase I environmental and structural
inspections were performed for the benefit of Seller, that Seller in no way
guarantees their accuracy or sufficiency, and that Purchaser will not rely upon
such documents.  At Closing, Seller will also deliver to Purchaser copies of
historical servicing documents which are contained in its files and which are
dated after the original closing date of the Loan, including tax receipts,
operating statements, insurance certificates, and borrower correspondence.
 Seller shall not be obligated to deliver any information Seller reasonably and
in good faith considers to be subject to attorney/client privilege or
proprietary in nature, including, but not limited to, Seller's internal memos,
Committee approvals, appraisals or other analysis of the Loan, Borrower or other
underwriting criteria.




12.

Prior to the Closing Date, except as required by law or as either party may
reasonably determine is required to comply with regulatory or securities laws or
rating agency’s disclosure requirements, the Purchaser and the Seller each
covenant to the other that, without the other party’s consent (a) it will hold
in strict confidence all documents and other information (other than “Public
Information”) concerning the Loan; and  (b) if the Closing should not occur,
such confidence shall be maintained (except with respect to “Public
Information”) and all such documents and information (if in written form) shall,
immediately after termination of  this Agreement, be returned to the party
originally furnishing same or destroyed by the receiving party; and  (c) neither
the Purchaser, nor the Seller, nor any of their affiliates will hold any press
conference, issue any press release, record this Agreement or any other document
containing any information concerning this Agreement or otherwise divulge the
existence of this Agreement or the terms contained herein to any prospective
purchaser, lender, investor or other third party or the public generally (except
for their respective current investors, consultants, brokers/dealers,
confidential legal and accounting advisers and any prospective lenders providing
financing for the acquisition of the Loan) provided that any and all
communications with such lenders shall be private and confidential (and then
only to the extent such terms are customarily disclosed to the applicable person
in connection with transactions similar to the one contemplated hereby, and
provided that any such investor, consultant, broker/dealer, legal or accounting
advisors and lenders are informed of the confidentiality provisions of this
Section).  “Public Information” shall mean information that is or becomes
generally available to the public other than as a result of a disclosure by
Purchaser or its representatives or which becomes available on a
non-confidential basis from sources other than Purchaser or Purchaser’s agents
or which was known to Purchaser on a non-confidential basis prior to its
disclosure to Purchaser by Seller.  After the Closing, Purchaser and Seller
agree that neither shall hold any press conferences or issue a press release
without such conference or press release being mutually agreed to by each party,
which agreement in this sentence shall survive the Closing Date.
 Notwithstanding the foregoing, the obligations of this Section shall not apply
to matters which are disclosed in the joint statement or in a matter of public
record or which are required to be disclosed by applicable law or the rules of
any stock exchange on which the shares of Purchaser or Seller are listed.




13.

Any notice required or permitted to be given under this Agreement shall be in
writing and shall be deemed to be an adequate and sufficient notice if given in
writing and service is made either by (i) personal delivery, in which case the
service shall be deemed received the date of such personal delivery, (ii)
nationally recognized overnight air courier service, next day delivery, prepaid,
in which case the notice shall be deemed to have been received one (1) business
day following delivery to such nationally recognized overnight air courier
service, or (iii) at the time of being sent by facsimile if delivery thereof is
confirmed by sender's receipt of a transmission report, generated by sender's
facsimile machine, which confirms that the facsimile was successfully
transmitted in its entirety and provided the facsimile was forwarded prior to
5:00 Central, and to the following addresses or facsimile numbers:  




 

If to Seller:




PRINCIPAL LIFE INSURANCE COMPANY

c/o Principal Real Estate Investors, LLC




801 Grand Avenue




Des Moines, Iowa  50392-1360




Attn:  Thomas Bell




Fax:     515-248-8090




Phone:  515-247-5680
















 

With a copy to:




Principal Real Estate Investors, LLC




c/o Loan Administration




801 Grand Avenue




Des Moines, Iowa  50392-1360




Attn:  Jim Winegar

Fax:     515-248-8090

Phone:  515-246-7167







 

If to Buyer:




Dollar General Corporation

100 Mission Ridge

Goodlettsville, TN 37072

Attn:  Wade Smith, Treasurer

Fax:     615-855-4811

Phone:  615-855-4973

With a copy to:




Dollar General Corporation

100 Mission Ridge

Goodlettsville, TN 37072

Attn:   Susan Lanigan, General Counsel

Fax:     615-855-5154

Phone:  615-855-5161




or such other address as either party may from time to time specify in writing
to the other.




14.

Following closing of the transactions contemplated by this Agreement, Seller
shall, at any time and from time to time, execute and deliver to Purchaser all
further documents or instruments reasonably requested by Purchaser to effect the
intent of this Agreement and to obtain the full benefits of this Agreement.
 This provision shall survive the closing of the transactions contemplated
hereby.  Purchaser shall reimburse Seller for all reasonable costs incurred by
Seller for any such requests, including a processing fee of $300.00 paid in
advance with any request.




15.

Each of Seller and Purchaser represents and warrants to the other that it has
not discussed this Agreement or the subject matter hereof with any broker, agent
or sales person in such a manner as to create any legal right in any such
broker, agent or sales person to claim a commission, fee or other compensation
with respect to the conveyance of the Loan as contemplated hereby.  This
paragraph shall survive closing of the transactions contemplated hereby.







16.

This Agreement may not be changed, waived, discharged or terminated orally, but
only by an instrument in writing signed by the party against which enforcement
of such change, waiver, discharge or termination is sought.  Time is of the
essence in performance of this Agreement.  This Agreement shall be binding upon
and shall inure to the successors and assigns of the parties hereto.  This
Agreement and the Assignment Documents shall be governed by and enforced in
accordance with the laws of the Commonwealth of Virginia without reference to
conflicts of law principles.  This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which, when taken together, shall constitute but one and the same instrument.
 This Agreement constitutes the sole and entire agreement of Seller and
Purchaser regarding the purchase and sale of the Loan.  This Agreement
supersedes all prior discussions and negotiations between Purchaser and Seller
with  respect to the subject matter of this Agreement.




In Witness Whereof, this Agreement has been signed, sealed, and delivered
effective as of this 29th day of May, 2003.







Purchaser:

DOLLAR GENERAL CORPORATION







By: James J. Hagan________________

        Signature

        Printed Name:

        Its:

Seller:

PRINCIPAL LIFE INSURANCE COMPANY, an Iowa corporation

Formerly known as Principal Mutual Life Insurance Company

 

By:  PRINCIPAL REAL ESTATE INVESTORS, LLC,

a Delaware limited liability company,

its authorized signatory




         By: /s/ Karen A. Pearston_______________________

         Its: Counsel__________________________________

         By: /s/ Dennis D. Ballard _______________________

         Its: Counsel__________________________________













EXHIBIT A

Amortization Schedule

Omitted due to immateriality







Exhibit B

FORM OF

ENDORSEMENT TO NOTE1

FOR VALUE RECEIVED, the undersigned, the original or successor payee under that
certain promissory note to which this Endorsement is affixed (the "Note"),
absolutely and unconditionally assigns, transfers, endorses, negotiates, and
sets over to and makes payable to the order of Dollar General Corporation (the
"Purchaser"), without recourse, representation or warranty of any kind, except
as otherwise expressly set forth in that certain Purchase and Sale Agreement,
dated as of May 29, 2003 (the "Purchase Agreement"), by and between the
Purchaser and Principal Life Insurance Company, as seller, the Note, all
interest, principal, and other sums due or to become due under the Note, and all
other rights of any nature accrued or to accrue under the Note.

Dated: As of May __, 2003.







PRINCIPAL LIFE INSURANCE COMPANY, an Iowa corporation

Formerly Principal Mutual Life Insurance Company

 

By:  PRINCIPAL REAL ESTATE INVESTORS, LLC,

a Delaware limited liability company,

its authorized signatory




         By:_____________________________________________

         Its:_____________________________________________




         By:_____________________________________________

         Its:_____________________________________________







___________________________




1 This form is to be used for endorsement of each of the two Secured Promissory
Notes to be assigned from Seller to Purchaser.













Exhibit C

FORM OF

ASSIGNMENT OF DEED OF TRUST

RECORDING REQUESTED BY

AND WHEN RECORDED MAIL TO:




John C. Beane

GPIN/Tax Parcel No.  07 2mm 27 2476

Troutman Sanders LLP

600 Peachtree Street NE

Suite 5200

Atlanta, GA  30308

SPACE ABOVE THIS LINE FOR RECORDER'S USE

ASSIGNMENT OF DEED OF TRUST

Effective as of May __, 2003, and FOR VALUE RECEIVED, the receipt and
sufficiency of which are acknowledged, the undersigned absolutely and
unconditionally sells, delivers, sets over, grants, conveys, assigns and
transfers, without recourse, representation or warranty, except as otherwise
expressly set forth in that certain Purchase and Sale Agreement, dated as of May
29, 2003 (the "Purchase Agreement"), by and between Principal Life Insurance
Company (the "Seller"), and Dollar General Corporation (the "Purchaser"), to the
Purchaser, all of its right, title and interest in and to that certain deed of
trust from SUN-DOLLAR, L.P., as borrower, and DOLGEN REMAINDER LLC, as
remainderman, to be indexed as “Grantors,” and JOHN E. PROMINSKI, JR. and JOSEPH
B. WHITEBREAD, JR., as Trustees, to be indexed as “Grantees,” which Deed of
Trust is more particularly described on Exhibit A attached hereto (the "Security
Instrument").

TOGETHER WITH all right, title and interest in and to the note (the "Note") or
other obligations secured thereby, the money due and to become due thereon, and
all rights accrued or to accrue thereunder.

To have and to hold this Assignment unto the Purchaser, its successors and
assigns forever.

IN WITNESS WHEREOF, the Seller has caused these presents to be duly executed as
of the day and year first written above.




PRINCIPAL LIFE INSURANCE COMPANY, an Iowa corporation

Formerly Principal Mutual Life Insurance Company

 

By:   PRINCIPAL REAL ESTATE INVESTORS, LLC,

a Delaware limited liability company,

its authorized signatory

         By:_____________________________________________

         Its:_____________________________________________




         By:_____________________________________________

         Its:_____________________________________________




STATE OF IOWA

)

)  ss:

COUNTY OF POLK

)




On this _____ day of _______________, ______, before me, the undersigned, a
Notary Public in and for the said State, personally appeared
________________________ and ___________________________, to me personally known
to be the identical persons whose names are subscribed to the foregoing
instrument, who being by me duly sworn, did say that they are the
__________________ and ___________________, respectively, of PRINCIPAL REAL
ESTATE INVESTORS, LLC, a Delaware limited liability company, authorized
signatory of PRINCIPAL LIFE INSURANCE COMPANY, an Iowa corporation, and that the
seal affixed to the instrument is the seal of Principal Real Estate Investors,
LLC; that the instrument was signed and sealed on behalf of the corporation by
Principal Real Estate Investors, LLC, as authorized signatory of Principal Life
Insurance Company, by authority of the Board of Directors of Principal Life
Insurance Company; and that the aforesaid individuals each acknowledged the
execution of the foregoing instrument to be the voluntary act and deed of
Principal Real Estate Investors, LLC, as authorized signatories of said
corporation, by it and by them voluntarily executed.




___________________________________

Notary Public in and for said State

My Commission Expires:

[Affix Notarial Stamp or Seal]







EXHIBIT A TO ASSIGNMENT OF DEED OF TRUST










Deed of Trust, Security Agreement and Assignment of Rents dated April 30, 1997,
from Sun-Dollar, L.P., as Borrower, and Dolgen Remainder LLC, as Remainderman,
to John E. Prominski, Jr. and Joseph B. Whitebread, Jr., as Trustees, for the
benefit of Principal Life Insurance Company (formerly Principal Mutual Life
Insurance Company), as Beneficiary, recorded May 1, 1997, in Deed Book 669 page
99 among the land records of Halifax County, Virginia and re-recorded May 22,
1997 as Deed Book 670 page 377, as amended by First Amendment to Secured
Promissory Note, Deed of Trust, Security Agreement and Assignment of Rents and
Assignment of Leases and Rents dated July 31, 1998 between Sun-Dollar, L.P., as
Borrower, and Dolgen Remainder LLC, as Remainderman, to John E. Prominski, Jr.
and Joseph B. Whitebread, Jr., as Trustees, for the benefit of Principal Life
Insurance Company (formerly Principal Mutual Life Insurance Company) as lender,
recorded August 3, 1998 in Deed Book 701 page 355 among the land records of
Halifax County, Virginia.










Exhibit D

FORM OF

ASSIGNMENT OF ASSIGNMENT OF LEASES AND RENTS

RECORDING REQUESTED BY

AND WHEN RECORDED MAIL TO:

GPIN/Tax Parcel No. 07  2mm 27 2476




John C. Beane

Troutman Sanders LLP

600 Peachtree Street NE

Suite 5200

Atlanta, GA 30308-2216

SPACE ABOVE THIS LINE FOR RECORDER'S USE

ASSIGNMENT OF ASSIGNMENT OF RENTS AND LEASES




Effective as of May __, 2003, and FOR VALUE RECEIVED, the receipt and
sufficiency of which are acknowledged, the undersigned absolutely and
unconditionally sells, delivers, sets over, grants, conveys, assigns and
transfers, without recourse, representation or warranty, except as otherwise
expressly set forth in that certain Purchase and Sale Agreement, dated as of May
29, 2003 (the "Purchase Agreement"), by and between Principal Life Insurance
Company (the "Seller"), and DOLLAR GENERAL CORPORATION (the "Purchaser"), to be
indexed as “Grantee,” to the Purchaser, all of its right, title and interest in
and to that certain Assignment of Leases and Rents from SUN-DOLLAR, L.P., as
borrower, and DOLGEN REMAINDER LLC, as remainderman, to be indexed as
“Grantors,” and Seller, as lender, which Assignment is more particularly
described on Exhibit A attached hereto.




To have and to hold this Assignment unto the Purchaser, its successors and
assigns forever.




IN WITNESS WHEREOF, the Seller has caused these presents to be duly executed as
of the day and year first written above.

PRINCIPAL LIFE INSURANCE COMPANY, an Iowa corporation

Formerly Principal Mutual Life Insurance Company

 

By:  PRINCIPAL REAL ESTATE INVESTORS, LLC,

a Delaware limited liability company,

its authorized signatory




         By:_____________________________________________

         Its:_____________________________________________




         By:_____________________________________________

         Its:_____________________________________________







STATE OF IOWA

)

)  ss:

COUNTY OF POLK

)




On this _____ day of _______________, ______, before me, the undersigned, a
Notary Public in and for the said State, personally appeared
________________________ and ___________________________, to me personally known
to be the identical persons whose names are subscribed to the foregoing
instrument, who being by me duly sworn, did say that they are the
__________________ and ___________________, respectively, of PRINCIPAL REAL
ESTATE INVESTORS, LLC, a Delaware limited liability company, authorized
signatory of PRINCIPAL LIFE INSURANCE COMPANY, an Iowa corporation, and that the
seal affixed to the instrument is the seal of Principal Real Estate Investors,
LLC; that the instrument was signed and sealed on behalf of the corporation by
Principal Real Estate Investors, LLC, as authorized signatory of Principal Life
Insurance Company, by authority of the Board of Directors of Principal Life
Insurance Company; and that the aforesaid individuals each acknowledged the
execution of the foregoing instrument to be the voluntary act and deed of
Principal Real Estate Investors, LLC, as authorized signatories of said
corporation, by it and by them voluntarily executed.




___________________________________

Notary Public in and for said State

My Commission Expires:

[Affix Notarial Stamp or Seal]













EXHIBIT A TO ASSIGNMENT OF LEASES AND RENTS










Assignment of Leases and Rents dated April 30, 1997, from Sun-Dollar, L.P., as
borrower, and Dolgen Remainder LLC, as remainderman, to Principal Life Insurance
Company (formerly Principal Mutual Life Insurance Company), as lender, recorded
May 1, 1997, in Deed Book 669 page 193 among the land records of Halifax County,
Virginia, as amended by that certain First Amendment to Secured Promissory Note,
Deed of Trust, Security Agreement and Assignment of Rents and Assignment of
Leases and Rents dated July 31, 1998 between Sun-Dollar, L.P., as Borrower, and
Dolgen Remainder LLC, as Remainderman, to John E. Prominski, Jr. and Joseph B.
Whitebread, Jr., as Trustees, for the benefit of Principal Life Insurance
Company (formerly Principal Mutual Life Insurance Company) as lender, recorded
August 3, 1998, in Deed Book 701 page 355 among the land records of Halifax
County, Virginia.










Exhibit E

FORM OF

ASSIGNMENT AND CONVEYANCE

On this __ day of May, 2003, Principal Life Insurance Company (formerly,
Principal Mutual Life Insurance Company, the "Seller"), as the Seller under that
certain Purchase and Sale Agreement, dated as of May 29, 2003 (the "Purchase
Agreement") does hereby sell, transfer, assign, set over and convey to Dollar
General Corporation (the "Purchaser"), as the Purchaser under the Purchase
Agreement, without recourse representation or warranty, except as otherwise
expressly set forth in the Purchase Agreement, all right, title and interest of,
in and to the Mortgage Loan evidenced by those documents listed on Schedule 1
attached hereto, together with the related Mortgage Loan File and all rights and
obligations arising under the documents contained therein, including, without
limitation, those documents set forth on Schedule 1 hereto.

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Purchase Agreement.




PRINCIPAL LIFE INSURANCE COMPANY, an Iowa corporation

Formerly Principal Mutual Life Insurance Company

 

By:  PRINCIPAL REAL ESTATE INVESTORS, LLC,

a Delaware limited liability company,

its authorized signatory




         By:_____________________________________________

         Its:_____________________________________________




         By:_____________________________________________

         Its:_____________________________________________










SCHEDULE 1 TO ASSIGNMENT AND CONVEYANCE




1.

Secured Promissory Note in the original principal amount of $29,430,000 dated
April 30, 1997, from Sun-Dollar, L.P., as maker, to Principal Life Insurance
Company (formerly Principal Mutual Life Insurance Company), as payee




2.

Secured Promissory Note in the original principal amount of $22,993,812 dated
July 31, 1998, from Sun-Dollar, L.P., as maker, to Principal Life Insurance
Company, as Payee




3.

Deed of Trust, Security Agreement and Assignment of Rents dated April 30, 1997,
from Sun-Dollar, L.P., as Borrower, and Dolgen Remainder LLC, as Remainderman,
to John E. Prominski, Jr. and Joseph B. Whitebread, Jr., as Trustees, for the
benefit of Principal Life Insurance Company (formerly, Principal Mutual Life
Insurance Company), as Beneficiary, covering certain real property located in
Halifax County, Virginia.  Recorded May 1, 1997 in Deed Book 669 page 99 among
the land records of Halifax County, Virginia and re-recorded May 22, 1997 as
Deed Book 670 page 377




4.

Assignment of Leases and Rents dated April 30, 1997, from Sun-Dollar, L.P., as
Borrower, and Dolgen Remainder LLC, as Remainderman, to Principal Life Insurance
Company (formerly, Principal Mutual Life Insurance Company), as Lender.
 Recorded May 1, 1997 in Deed Book 669 page 193 among the land records of
Halifax County, Virginia




5.

First Amendment to Secured Promissory Note, Deed of Trust, Security Agreement
and Assignment of Rents and Assignment of Leases and Rents dated July 31, 1998
between Sun-Dollar, L.P., as Borrower, and Dolgen Remainder LLC, as
Remainderman, to John E. Prominski, Jr. and Joseph B. Whitebread, Jr., as
Trustees, for the benefit of Principal Life Insurance Company (formerly
Principal Mutual Life Insurance Company) as lender.  Recorded August 3, 1998 in
Deed Book 701 page 355 among the land records of Halifax County, Virginia




6.

Tripartite Agreement dated as of April 30, 1997, by and among Dollar General
Corporation, Dolgen Remainder, LLC and Sun-Dollar, L.P.




7.

Option and Subordination Agreement dated as of April 30, 1997, between Dolgen
Remainder, LLC, and Sun-Dollar, L.P., as referenced in the Tripartite Agreement.
 Recorded May 1, 1997 in Deed Book 669 page 205 among the land records of
Halifax County, Virginia




8.

Form of Agreement of Ground Lease attached as Exhibit B to the Option and
Subordination Agreement and referenced in the Tripartite Agreement




9.

UCC Financing Statements:




•

From Sun-Dollar, L.P. securing Principal Mutual Life Insurance Company recorded
May 1, 1997 as file No. 47220 and amended by Amendment recorded May 22, 1997 as
File No. 47289, and Amendment filed August 3, 1998 File No. 48257, and Amendment
September 10, 2002 as file No. 50731 filed In the Clerk's office, Circuit Court,
County of Halifax, Virginia.




•

From Sun-Dollar, L.P. securing Principal Mutual Life Insurance Company recorded
May 5, 1997 as File No. 970505 7456, and Amendment filed August 5, 1998 as File
No. 980805 7003, at the State Corporation Commission, Commonwealth of Virginia.




•

From Sun-Dollar, L.P. securing Principal Mutual Life Insurance Company recorded
May 16, 1997 as File No. 101664 and Amendment filed August 5, 1998 File no.
168265 with the New York State Department of State, Uniform Commercial Code
Division.




•

In-lieu to the California Secretary of State:  From Sun-Dollar, L.P. securing
Principal Life Insurance Company recorded February 15, 2002 as file No.
0205160270 (New York State filed on May 16, 1997, file no. 101664; Amendment
filed August 5, 1998 file no. 168265, and Commonwealth of Virginia filed May 5,
1997 file no. 970505 7456; Amendment filed August 5, 1998 file no. 980805 7003.)




10.

Environmental Indemnity Agreement dated April 30, 1997, from Sun-Dollar, L.P.,
as Indemnitor, to Principal Life Insurance Company (formerly Principal Mutual
Life Insurance Company), as Indemnitee




11.

Mortgagee’s Policy of Title Insurance No. A257052 dated May 22, 1997, as amended
effective April 28, 1999, issued by First American Title Insurance Company to
Principal Life Insurance Company (formerly Principal Mutual Life Insurance
Company), as Insured













EXHIBIT F




FORM OF NOTICE TO BORROWER



















As of _____________, 2003




Via Express Mail




Sun-Dollar, L.P. (the “Borrower”)

C/O U. S. Realty Advisors, LLC

29th Floor

1370 Avenue of the Americas

New York, NY 10019







Re:

Sale of Loan No. 751494 and 752016







Ladies and Gentlemen:




Please be advised that, as of the date hereof, the above-referenced Mortgage
Loan payable to PRINCIPAL LIFE INSURANCE COMPANY has been sold to DOLLAR GENERAL
CORPORATION ("New Lender").  In connection with such Mortgage Loan, Borrower
has, pursuant to that certain Assignment of Leases and Rents from Borrower and
Dolgen Remainder LLC to Lender dated April 30, 1997 (the “Assignment”), assigned
to Lender all of its interests in, to and under that certain Lease and Agreement
dated as of April 30, 1997, as amended,  between Borrower and Dollar General
Corporation ("Tenant").  From and after the date hereof, all rents, additional
rents and other charges due and payable under the Lease are to be made directly
to New Lender, to be applied by New Lender as provided in the Assignment, in
immediately available funds on the due date thereof in one of the following
manners:




(i)

by check via nationally recognized overnight courier delivery service to:

_____________________________________________________
_____________________________________________________
_____________________________________________________
_____________________________________________________

[Describe what funds represent (i.e., base rent, additional rent, taxes,
insurance, CAM, etc.)]; or


(ii)

by check via regular mail of the United States Postal Service, postage prepaid,
to:

_____________________________________________________
_____________________________________________________
_____________________________________________________
_____________________________________________________

[Describe what funds represent (i.e., base rent, additional rent, taxes,
insurance, CAM, etc.)]; or

(Lender's preference being (i) above);




or at such other address and/or account and by such other means as shall be
designated by New Lender by written notice to Tenant.




Kindly acknowledge receipt of this letter by signing the enclosed copy and
returning the counter-signed letter to Principal Life Insurance Company, Attn:
 Sally Sorensen, Law Department, G24, 711 High Street, Des Moines, Iowa
50392-0301, with a copy of the counter-signed letter by telecopier to Dollar
General Corporation, 100 Mission Ridge, Goodlettsville, TN 37072, Attn:  Wade
Smith.










PRINCIPAL LIFE INSURANCE COMPANY,

an Iowa corporation




By:  PRINCIPAL REAL ESTATE INVESTORS, LLC,

        a Delaware limited liability company,

        its authorized signatory




By:_____________________________________

           Name:

           Title:







By:_____________________________________

Name:

Title:













RECEIPT ACKNOWLEDGED:




SUN-DOLLAR, L.P.




By:_____________________________________

Name:

Title:


#





